                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

Hayward Rogers,                              )
                                             )
                      Plaintiff,             )
                                             )       Civil Action No. 3:18-cv-2905-TMC
       v.                                    )
                                             )                    ORDER
Casey N. Rankin,                             )
Alan M. Wilson, and                          )
State of South Carolina,                     )
                                             )
                      Defendants.            )

       Plaintiff, a state prisoner proceeding pro se, filed this 42 U.S.C. § 1983 challenging the

validity of his 2001 convictions. (ECF No. 1). Plaintiff has applied to proceed in forma pauperis

(“IFP”). (ECF No. 2). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02,

D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before the court is

the magistrate judge’s Report and Recommendation (“Report”), recommending that the court

deny Plaintiff’s motion to proceed IFP. (ECF No. 8). Plaintiff was advised of his right to file

objections to the Report. Id. at 14. However, Plaintiff filed no objections to the Report, and the

time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to




                                                 1
accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 8), which is incorporated

herein by reference. Accordingly, Plaintiff’s motion to proceed in forma pauperis (ECF No. 2)

is DENIED. Plaintiff has twenty-one (21) days from the filing of this order to pay the filing fee.

If Plaintiff fails to timely pay the filing fee, the case will be dismissed without prejudice. As

such, should Plaintiff fail to timely pay the filing fee, the Clerk is directed to enter final judgment

at the close of the twenty-one day period.

       IT IS SO ORDERED.


                                                       s/Timothy M. Cain
                                                       United States District Judge

Anderson, South Carolina
November 20, 2018


                                NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                  2
